Case 2:20-cv-10113-DMG-MRW Document 20 Filed 06/11/21 Page 1 of 1 Page ID #:93




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
   3    Amanda Seabock, Esq., SBN 289900
        8033 Linda Vista Road, Suite 200
   4    San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
   5    amandas@potterhandy.com
   6    Attorneys for Plaintiff

   7                             UNITED STATES DISTRICT COURT
   8
                                CENTRAL DISTRICT OF CALIFORNIA

   9    BRIAN WHITAKER,                                         Case: 2:20-CV-10113-DMG-MRW
  10
                      Plaintiff,                                Plaintiff’s Notice of Voluntary
  11       v.                                                   Dismissal With Prejudice

  12    DUESENBERG INVESTMENT                                   Fed. R. Civ. P. 41(a)(1)(A)(i)
  13    COMPANY, a California Partnership;
        CLYDE A. BLANCHARD AND
  14    ASSOCIATES, INC., a California
  15    Corporation; and Does 1-10,
  16                  Defendants.
  17            PLEASE TAKE NOTICE that Plaintiff Brian Whitaker, hereby
  18   voluntarily dismisses the above captioned action with prejudice pursuant to
  19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  20            Defendants      Duesenberg          Investment       Company,         a     California
  21   Partnership and Clyde A. Blanchard And Associates, INC., a California
  22   Corporation; have neither answered Plaintiff’s Complaint, nor filed a motion
  23   for summary judgment. Accordingly, this matter may be dismissed without
  24   an Order of the Court.
  25
  26   Dated: June 11, 2021                   CENTER FOR DISABILITY ACCESS
  27                                          By:     /s/Amanda Seabock
                                                      Amanda Seabock
  28                                                  Attorney for Plaintiff

                                                      1

                     Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                  Federal Rule of Civil Procedure 41(a)(1)(A)(i)
